Citation Nr: 1760549	
Decision Date: 12/28/17    Archive Date: 01/02/18

DOCKET NO.  12-17 397	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Entitlement to service connection for residuals, traumatic brain injury (TBI) (also claimed as memory loss). 

2.  Entitlement to service connection for migraines.

3.  Entitlement to service connection for tinnitus.

4.  Entitlement to service connection for a low back disorder.

5.  Entitlement to service connection for hypertension.

6.  Entitlement to service connection for an acquired psychiatric disorder to include post-traumatic stress disorder (PTSD), to include anxiety and depression. 

7.  Entitlement to service connection for sleep apnea.



REPRESENTATION

Appellant represented by:	Colorado Division of Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

C. Eckart, Counsel 


INTRODUCTION

The Veteran served on active duty from May 1978 to May 1998. 

This matter comes before the Board of Veterans' Appeals (Board) from a January 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) which denied the claimed issues on appeal.  

The Veteran testified before the undersigned at a hearing held at the RO in August 2017.  A transcript of the hearing is associated with the claims file.  

The Board has consolidated the separately listed issues of entitlement to service connection for PTSD and anxiety/depression into a single issue of entitlement to service connection for an acquired psychiatric disorder.  

The issues of entitlement to service connection for TBI, migraines, tinnitus, low back disorder, hypertension, and an acquired psychiatric disorder (PTSD, anxiety and depression) are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).

FINDING OF FACT

In August 2017, prior to the promulgation of a decision by the Board, the Veteran's representing attorney withdrew the claim for entitlement to service connection for sleep apnea.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the Veteran regarding the issue of entitlement to service connection for sleep apnea are met. 38 U.S.C.A. § 7105 (b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  Withdrawal may be made by the appellant or by his or her authorized representative and must be in writing, except for appeals withdrawn on the record at a hearing. 38 C.F.R. § 20.204. 

Regarding the issue of entitlement to service connection for sleep apnea, at the August 2017 hearing, the Veteran's representing attorney stated "as you said, we are withdrawing the sleep apnea" in response to the undersigned noting that the sleep apnea claim was being withdrawn.  Transcript at pg. 2-3.   This expresses a desire to withdraw his claim for service connection sleep apnea.  Accordingly, the Board does not have jurisdiction to review the appeal, and the appeal of this matter is dismissed.



ORDER

The appeal of entitlement to service connection for sleep apnea is dismissed.


REMAND

With regard to the remaining issues on appeal, due process matters warrant a remand.  At his August 2017 hearing the Veteran's attorney requested the record be held open 90 days to obtain additional medical evidence; this request was granted at the hearing.  Transcript pg. 3.  However, at no point in the hearing were there any communications from the Veteran or his attorney that could be construed as an attempt to waive AOJ review of any additional evidence.  

On October 20, 2017 the Veteran submitted hundreds of pages of medical records.  He directly sent these documents to the RO with a written statement of the same date which did not express any desire to have AOJ review of this evidence waived.  Review of the medical records discloses that they include private medical records which were not already of record and are pertinent to all the remaining issues on appeal.  See 279 pg. documents entered 10/20/17 at pgs. 36-37, 145, 154-155, 165-168, 198, 200, 257 (private records from April 2013 through October 2013 addressing back problems, headaches, head CT scan (possible head injury), hypertension, tinnitus, psychiatric problems).  See also 95 pg. documents entered 10/20/18 at pgs. 5-7, 10, 15-18, 51 (private records from 2013 and 2015 addressing treatment for back problems, headaches with past history of concussion/head injury, psychiatric problems).  See 192 pg. private records from pgs. 179-192 (workers compensation records from the early 2000s addressing back problems.)  

This evidence was associated with the Veteran's claims file following the issuance of the most recent Supplemental Statement of the Case (SSOC) in June 2017.  This evidence has not been reviewed by the AOJ in connection with a decision on the Veteran's claim, and as noted above, he has not provided a waiver of such initial review.  38 C.F.R. §§ 19.9, 20.1304(c) (2016).  Consequently, this case must be remanded for AOJ initial consideration of the additional evidence. 

In addition, one of the records raise the question as to whether additional disability records may exist in regards to the Veteran's back disorder, including the possibility that such records could include disability records from the Social Security Administration.  Of note, a May 2013 private psychiatric record gave a history of the Veteran being on disability for his back problems since 1998.  See 95 pg. docs entered 10/20/17 at pg. 52.  The source of the disability payments was not mentioned; however he is shown to have received workers compensation for his back problems in the early 2000s.  Thus on remand the Veteran should be requested to clarify whether he's in receipt of disability benefits and the nature of such benefits.   

Accordingly, the case is REMANDED for the following action:

1.  Request that the Veteran clarify what type of disability benefits, if any, that he is in receipt of for his back disorder since 1998, and upon receiving such clarification thereafter, request any disability records (other than workers compensation records from the early 2000s that are of record) that are not already associated with the claims file, to include any records from the Social Security Administration if he is in receipt of such benefits.  

2.  Thereafter, following any additional development deemed warranted, readjudicate the claim.  If the decision remains adverse to the Veteran, issue a supplemental statement of the case considering all evidence received since the June 2017 Supplemental Statement of the Case and allow the appropriate time for response.  Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


